Earl Warren: Number 304, Continental Ore Company, et al., Petitioner, versus Union Carbide and Carbon Corporation, et al. Mr. Alioto, you may continue your argument.
Joseph L. Alioto: Mr. Chief Justice and members of the Court, I want very briefly announce to refer to three of the points made yesterday by counsel. First, with respect to the offer of proof, that offer of proof related as you recall to the Canadian elimination and this to the elimination of the petitioner from the Canadian market. The shipments we were talking about in connection with that elimination were shipments which originated in New York City or in Long Island rather and were shipped from there to the Canadian border. We're talking about the American Commerce and we're talking about a conspiracy which had the situs in America, formed in America and executed in America. Now, in connection with the offer of proof, we submitted and that's being tag here, we submitted some 29 letters and these letters were exchanged of correspondence between the petitioners in this case and the Union Carbide Company and its wholly owned affiliate Electro Met at Canada. With Electro Met at Canada, its wholly owned affiliate, its wholly owned subsidiaries as a matter of fact that was the agent for the Metals Controller of Canada. Now, there isn't any question about the fact of the actual eliminations. There isn't any doubt that they were eliminated from that market and the only thing we're talking about is why they were eliminated from that market. When they were eliminated from the market and they have very substantial costumers in Canada, when they were eliminated from that market, their business was split between the two respondents, so it literally taken away from them and given to the respondents. Their business was taken from them by Electro Met of Canada which was a wholly owned subsidiary of Union Carbide. When they complained about it under the offer of proof and then documents that we submitted in connection with that offer of proof which were marked for identification and which were excluded by the lower court, when they complained about it, they didn't go to Canada to complain about it. They went to New York City at the office of Union Carbide and they saw a man named Mr. Walker who was -- wrote to a man named Mr. Walker who was admittedly an authorized agent of Union Carbide. And they complained about the fact that they were excluded and that their business was divided between the two American companies who under the assumptions of the Court were engaged in this conspiracy to monopolize the business. Then the authorized agent under the offer of proof had another man named Arroway called the petitioners to talk about this thing. Now, as this man named Arroway that Mr. Archer yesterday called the Court who made certain admissions, they were in jury as to the interest of the corporation. But under our offer of proof, we offer to prove and it's explicit that Mr. Arroway far from being a clerk was the confidential agent of Union Carbide in connection with this international business that he was a liaison man of Union Carbide in connection with relations with the European cartels that he was an important man, a high-salaried man in the Union Carbide office, and specifically that Mr. Arroway was directed to contact petitioners by those who were admittedly authorized agents. Now, we submitted to Your Honor please of that offer of proof. The Court please that offer of proof is sufficient, it clearly set out the issue and the trial court rejected it on the theory of the American Banana case and he wasn't going to get into the acts of Canada at all. When it got to the Court of Appeals, the Court of Appeals admitted was willing to assume that what was done in connection with eliminating these petitioners from the Canadian market was done for the very purpose of entrenching the monopoly which he was also assuming. But he said that the Noerr case prevented him from giving any antitrust implications to this obvious elimination in the Canadian market. We submit that the offer which is set out in pages 438 to 468 of the record so far as the actual correspondence is concerned and the full oral offer made before the Court at some length set out in pages 817 to 839 of the record that the offer is sufficient and its rejection and that alone justifies sending this case back for a retrial.
John M. Harlan II: (Inaudible)
Joseph L. Alioto: Yes, 438 to 468 Mr. Justice Harlan of the actual correspondence, 29 pages of correspondence that we have marked for identification offered in the evidence in connection with this offer of proof was rejected. Then pages 817 to 839 of the oral offer made to Judge -- the late Judge Vaught in the trial court in which he rejected on the American Banana decision that this was a Canadian situation of the final act was performed by Canada even though we pointed out to him that we were talking about American shipments, the American conspiracies and then the action which obviously affect the United States exports. So, we think it obviously sufficient.
Potter Stewart: You said that alone were justify sending this case back to the District Court, wouldn't another way to deal with it, be to send it back if we -- if we assume that you're right on this issue and on this issue alone to send it back to the Court of Appeals?
Joseph L. Alioto: The reason I think not, Justice Stewart, is because in the Court of Appeals admitted that this was one gap, it couldn't reach by its notion that there was no evidence of legal causation. Other words, if they could -- if they could handle, if they could take cognizance of this under the Sherman Act, then admittedly there was direct causation, they stopped the shipment of these petitioners and took them out of the Canadian market because since that's the gap, he couldn't reach on the matter of legal causation. And if the Court is satisfied that the lower court's theory of the -- based on the American Banana opinion was wrong, I see no reason why we can't go back for a trial and -- and I don't have to go back to the Court of Appeals.
John M. Harlan II: The Court of Appeals didn't deal with the American Banana contention I think.
Joseph L. Alioto: The Court of Appeals by implication rejected the American Banana contention because it said I am willing to assume that what was done in connection with the Canadian shipments was done to entrench the American monopoly. So, while it didn't mention the American Banana opinion, it implicitly rejected it in that statement. But then went on to say that this Court's opinion in Noerr prevented it from doing anything about it. The Court of Appeals endeavor on the contrary said that there was a manifest difference between instigating a government agent to inhibit commercial activities as against instigating a legislature to pass a law which has any competitive effects. We submit that that distinction is valid.
John M. Harlan II: That would mean if you take that theory -- assuming you lose on the rest of the case that will mean that the retrial be confined simply to the America -- to the Canadian exclusions so far?
Joseph L. Alioto: No, if Your Honor -- if we lose on the matter causation, no it seems to me that if that much of it, if that much of it was caused by this monopolization that that would somehow affect the other operations of the petitioner. The petitioner is the worldwide trading organization of considerable substance. It was the time of trial. And they if it's found that the monopoly affected the petitioner's business at that extent, and then it seems to me that that inspects the entire record and all of the other activities. The petitioner was basically engaged in exporting ferrovanadium and vanadium oxide in manufacturing under association's ferrovanadium in procuring a vanadium oxide source and so I don't think that we would be limited on retrial to just that issues.
John M. Harlan II: I'm afraid I don't follow that because the premise of the Court of Appeals has been in this that the conspiracy monopolize that you assert is accepted as the premise.
Joseph L. Alioto: That's correct.
John M. Harlan II: And it reversed because they said on the element of -- of causation on the living out Canadian business, you have proved the case. I don't know if we should reverse on this Canadian business. I don't see how that brings revivifies the causation -- your position on causation, assuming that we don't agree with you on that.
Joseph L. Alioto: If -- if our position on causation is -- if the Court of Appeals' opinion on causation is accepted totally for the five episodes or the five transactions which the Court of Appeals mentioned. I assume that we would be out on that matter. But there is a great deal more on that record besides those five transactions. This was a general business which these petitioners have in vanadium oxide, vanadium ore and ferrovanadium, and there was a good deal more on that record than just those five transactions that the Court of Appeals looked at. So, I don't think in the light of that that the retrial I think it would be limited necessarily to just that one transaction. For example, these petitioners bought, when they were able to get the Government to foresee spokes to sell to them, these petitioners bought vanadium oxide at the fixed prices. Now, the fixed prices were approximately 30 cents a pound above what they dealt with as between themselves. When they were dealing between themselves, they dealt at 30 cents below the price that they sold to these petitioners and submitted the evidence if that price was fixed. Now, that transaction for example would obviously be in a lawsuit. But if Your Honor means where there's specific transactions found not to have been caused by the conspiracy, should the Court hold that there isn't any countervailing evidence in connection with the question of legal causation. I assume that the Court approves that that we be barred from going into it.
Tom C. Clark: I thought you had yesterday some mention of instructions that you thought would require reversal.
Joseph L. Alioto: Well, that's -- that's correct Mr. Justice Clark. However, if this Court approves the decision of the Court of Appeals, it is to the effect that we should never have gotten to a jury on these things and that's how the Court of Appeals avoided meeting the issue of the obviously erroneous instructions. So --
Tom C. Clark: What instructions did you object here?
Joseph L. Alioto: We objected to the Klor instructions for example. At the time we were arguing the instructions, the Klor case was midway between the Court of Appeals for the Ninth Circuit and the Supreme Court. They gambled that this Court was going to affirm the Ninth Circuit, so they lost their gamble when this Court unanimously reversed on the Klor case. So that's an obvious one. And then the context of this case, there has some significance Mr. Justice Clark because the effect of the Klor decision giving the Klor instruction to this jury was to say to the jury that Union Carbide and VCA may with impunity directly intend to eliminate this petitioner and actually eliminate this petitioner so long as they themselves have enough left to serve the public generally. That was the effect of the Klor's instruction. It went that far in the context of this case, so it's obviously erroneous. When we ask the Court to give the Bigelow instruction, that's when the Court openly said that they proposed to stop reversing the Supreme Court. It didn't believe in the Bigelow instruction. It wouldn't give it and didn't give it. Then the Court directly instructed that any acts that were done while Union Carbide or any of its agents were acting as government agents to purchase vanadium oxide were totally immunized by the antitrust laws, which we believed is also a mistaken. Those three standout particularly, those three I think are rather obvious, but under the opinion of the Court of Appeals for the Ninth Circuit that was never reached because it held that the motion to dismiss should have been granted on the ground that weren't -- didn't have sufficient evidence to prove causation.
Tom C. Clark: Did you prove that your purchases were in high price than the any company purchases?
Joseph L. Alioto: Yes. There's no question about it. They bought it at 80 cents, Your Honor please, we bought it a dollar 10 cents a pounds and they try to charge it at a dollar 15 cents a pound. After a squabble, we're able to get down to a dollar and 10 cents a pound. Now on that, we asked the lower court to instruct that we were entitled to recover under any circumstances the difference between those two prices or the difference between what we paid and what the market would have been in the essence of conspiracy. The Court wouldn't even submit that issues to the jury even though it was in the record and clearly in the record, we made a serious point of it and that wasn't even taking cognizance by the Court of Appeals because it's obviously no question about causation there. I mean, we paid a 30 cent higher price. Obviously, we were injured and that injury was caused by the price fixing conspiracy. The lower court simply wouldn't instruct the jury on it, wouldn't even let the jury decide the issue and the Court of Appeals ignored it entirely.
Tom C. Clark: Your position if that the jury might have gone off on the Klor's instruction and found that there was no public injury and therefore, tune up the whole thing.
Joseph L. Alioto: That's correct, that's correct. You think it will be clearly reversible to give the Klor's instructions because the jury couldn't found just that that they did throw them out, they intended to throw them out and they did do it as the result of this conspiracy to monopolize but since they themselves may have had enough material to otherwise service the public, there was no injury in the course that was rejected. And this folks directly gambled on it and lost. As I say they're gambled.
John M. Harlan II: Where do we find in these rather massive briefs, the discussion on both sides as to the in instructions of (Inaudible)?
Joseph L. Alioto: The specific instruction --
John M. Harlan II: Well, all the instructions that you say that you're complaining about the Court of Appeals bypass.
Joseph L. Alioto: I'll get those pages.
John M. Harlan II: Well, continue.
Joseph L. Alioto: Yes, I'll continue and meanwhile Mr. Saveri will get those pages for us. Now yesterday, some statement was made that if it wasn't true that prices were actually fixed by agreement. The statement was made at the OPA fixed prices. Now obviously, the OPA didn't fixed prices for -- for competitors. What happened was that the price fixing conspiracy under the evidence and under the acknowledgement of the Court of Appeals to place before the OPA was even passed. And all the OPA did was to free that sealing, those conspiratorial prices which had been fixed by agreement, and they would fixed as simply -- as simply meeting in hotel rooms in fixing those prices, meeting in lunch rooms in fixing those prices. Now yesterday, Mr. Justice Black asked one -- one of the counsels for respondents whether there was any claim by the petitioners that there was some evidence in the case other than the intention to eliminate these petitioners followed by the elimination of the petitioners. And counsel answered that that's pretty much the contention being made there. Well now of course, it's not the contention being made here. What we are contending is that on the Story Parchment, under Eastman and under Bigelow, if there is the type of violation which has a tendency to inflict the harm which actually follows that then the jury determines, the jury determine -- can determine from those circumstances that there was legal causation. The Court of Appeals for the Ninth Circuit took cognizance of the ruling in those three cases to stop. The Bigelow case was distinguishable and didn't even attempt to distinguish the other two. Now, we make that argument, however, we have a good deal more than that in this record. We start out with a general conspiracy to monopolize which was assumed by the Court. And then there is a specific term of that conspiracy that all competition whenever it rates it had would be eliminated and there were series of events which took place in the elimination of some eight oxide mills and the agents for the -- and these mills were sources or supplied for these petitioners. And the chief managing agent in this connection for Union Carbide, the man named Burwell testified at the trial that they eliminated these mills or they took over certain production for the specific reason of keeping them off the American market and for the specific reason of preventing them to be used as a nucleus for a competitive operation. We have that kind of evidence in this case. Now, in addition to that and in addition to the intent, the general intent to eliminate competition, we have statements that both of these respondents stated that they directly intended to eliminate these petitioners. It's a specific intent to eliminate directed against these petitioners, and there was a joint refusal to sell by these respondents at the time when they were burdening surpluses. And in the connection with the joint refusal to sell and these sales were on the basis of a steady, dependable supply over series of years so that they could predicate a manufacturing operation on -- on that supply, the specific evidence was that the refusal to sell was because they wanted to keep the petitioners out of the vanadium business and these came from both sides, both from Union Carbide and from the Vanadium Corporation of America. In addition to that, they interfered with their sources of supply. They eliminated Nisley & Wilson which was their chief vanadium oxide supplier. Nisley & Wilson as I say filed his suit in Salt Lake City, he won. And Court of Appeals for the Tenth Circuit said that he was eliminated pursuant to the conspiracy and that the evidence was sufficient. Now, it's the identical record in San Francisco and in Salt Lake on the issue of Nisley & Wilson. Therefore, it seems that apparent that reasonable men, it seems obvious that reasonable men can't disagree about an interpretation of this evidence so that the Court of Appeals for the Tenth Circuit said the evidence was sufficient to sustain the verdict and the judgment that Nisley &Wilson who were the petitioner's principal supplier was eliminated pursuant to that conspiracy. So, there was --
Hugo L. Black: Are you arguing -- are you arguing, I do not quite understand your answer to his argument. Are you arguing that if they conspired together to abuse the Government of Canada to act validly under its laws in a way that require you from getting what you wanted but that would violate our antitrust?
Joseph L. Alioto: No, we don't have to go to that extreme of proposition. For example, if they induce the Government of Canada as a legislative matter to adopt the -- by English Policy or by Commonwealth Policy and that legislation was validly packed, and as a result of that valid -- that legislation, they weren't able to ship as they had been in the past from America to Canada. I think that that's situation would not violate the antitrust laws but we aren't --
Hugo L. Black: Do you accept -- do you accept then the holding of Noerr as meaning that you cannot sue them for a conspiracy simply to abuse Canada to pass valid laws or promulgate valid regulations which would injure you?
Joseph L. Alioto: Yes, we accept that but we say we have a lot -- we have -- we have something here, the justices of that.
Hugo L. Black: Do you say that evidence is broader than that?
Joseph L. Alioto: The evidence is much broader and we see the Noerr case, it simply permitted a combination -- a combination to lobby or combination to induce the passage of legislation. In this case, we have a man who is the -- who was a company which is the wholly own subsidiary of one of the respondents, Union Carbide. The Union Carbide at this time had standing alone, 75% of all the outside produced in America standing alone together, they had 90%. Union Carbide alone had 75% of this. The Canadian Government appoints this subsidiary to act as a purchasing agent and it doesn't say, “You mustn't buy from this person to that person or the other person.” And simply says, “You buy vanadium oxide for us, so you buy ferrovanadium for us.” Then the New York officials under our offer of proof direct the subsidiary, the Canadian subsidiary to refuse to deal with the petitioners at all and to divide the petitioners pre-existing business between the two conspirators which it does.
Hugo L. Black: In the brief you -- in the brief you say that your offer of proof and your evidence establishes the fact, not that Canada barred forced them to do what they did, what did the company and its officials through that, and by all motions free from the Canadian compulsion under valid law took the step they did that interferes with new competitors.
Joseph L. Alioto: That's Mr. Justice Black. In connection with our offer of proof, we've been offer to prove that the Canadian Government and the Canadian Metals Controller was oblivious to what was going on in connection with eliminating petitioner and the Court accepted that as far as the offer and went on to say that it didn't make any difference because of the American Banana case. This is the manner in which was handled by the lower court. What you have here was a discretionary power to purchase which these folks wedded to a pre-existing conspiracy to monopolize or which they use for the purpose of furthering the objectives of that monopolization, and we think that Noerr case has nothing to do with that and the Tenth Circuit made this type of a distinction in connection with these other cases. Now, in addition to the actual intent to eliminate the joint refusal to supply, the interference, the sources supply, they also interfered with petitioner's manufacturing contract with the Apex Smelting Company. This is the contract to manufacture ferrovanadium which was the only competitive ferrovanadium to that manufactured by respondents, the only competitive ferrovanadium in the entire period of time. VCA entered into negotiations with the Apex Manufacturing Company that have a 14-year contract with petitioners, beginning in 1938. The VCA entered into negotiations. And as a result of negotiations, they bought the equipment and the plant was dismantled. Now, VCA said that it has nothing to do with it. But on the identical evidence, the Court of Appeals for the Tenth Circuit and its opinion on the identical evidence on this point said, “This is undisputed that Apex approached VCA to sell its equipment and stock pile but this is also inferable that VCA's interest in the Apex equipment and stock pile was generated by the plan to discourage independent milling. I say again, while the Court of Appeals for the Ninth Circuit says that reasonable men couldn't possibly disagree with respect to what these facts shows. Here, we have Tenth Circuit finding that the elimination of Apex to purchase of its equipment of dismantling of that plant which petitioners used to produce ferrovanadium was done pursuant to this scheme to monopolize the industry and to eliminate competition. In addition to that, there was a possibility the petitioners were going to set up a mill in the area. The Durango mill which had been built by the Government and which was taken over by the petitioners at the time when they admitted, they didn't need another mill because they closed down some of their own mills. And then in their office, the memorandum of the petitioners states, “That we must get our hands on this mill --” of the respondents rather states, “That we must get our hands on this mill to prevent competition in the post-war era." And the evidence shows that these petitioners and other various substantial mining companies at that time were negotiating to acquire this mill. In addition to that, they fixed prices on the vanadium oxides sole and these petitioners bought that vanadium oxide. So the answer to Mr. Justice Black's question yesterday should have been that in addition to the intent to eliminate -- in addition to this specific intent to eliminate these petitioners, there was all of these evidence that interference with the sources supply, joint refusal to supply the acquisition of the Apex manufacturing facilities and the acquisition of the mill, they get the need. I don't know actually how much more evidence you can produce in the case of this type so I think the evidence was manifestly sufficient to permit a jury. Now, a jury might have found against us. The jury was never permitted to find against this based on adequate instructions. For this reason, we respectfully submit that the decision of the Court of Appeal for the Ninth Circuit should be reversed and this case, we send back in trial court.